Citation Nr: 0637316	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for right median nerve impairment.

2.  Entitlement to an increased rating for residuals of a 
right forearm injury, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left calf injury, currently rated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a residual scar of the left calf.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of an injury to the right heel. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This case was previously comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana, (hereinafter RO).  

In an October 2004 decision, the Board found the schedular 
criteria for a disability rating in excess of 30 percent for 
median nerve impairment had not been met; the schedular 
criteria for a disability rating in excess of 10 percent for 
the residuals of a right forearm injury had not been met; the 
schedular criteria for a disability rating in excess of 10 
percent for the residuals of a left calf injury had not been 
met; and the schedular criteria for a rating in excess of 10 
percent for a residual scar of the left calf had not been 
met.  In the October 2004 decision, the Board also remanded 
the claim for entitlement to an initial evaluation in excess 
of 10 percent for the residuals of an injury to the right 
heel, for additional development.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  In July 2005, the 
Joint Motion to the appeal filed a Joint Motion to Vacate in 
Part and Remand (hereinafter Joint Motion).  The request was 
for the Court to partially vacate and remand for 
readjudication the October 13, 2004, decision of the Board to 
the extent that it denied an initial rating in excess of 30 
percent for neurological impairment of the right upper 
extremity; a rating in excess of 10 percent for right forearm 
injury residuals; a rating in excess of 10 percent for left 
lower extremity injury residuals, excluding scarring; an 
initial rating in excess of 10 percent for residual scarring 
of the left calf.  In an Order, dated on July 18, 2005, the 
Court granted the Joint Motion, and that part of the Board's 
October 2004 decision that denied an initial rating in excess 
of 30 percent for neurological impairment of the right upper 
extremity; a rating in excess of 10 percent for right forearm 
injury residuals; a rating in excess of 10 percent for left 
lower extremity injury residuals, excluding scarring; and an 
initial rating in excess of 10 percent for residual scarring 
of the left calf, was vacated.  The Court remanded the case, 
pursuant to 38 U.S.C.A. § 7252(a) (West 2002), for compliance 
with the instructions contained in the Joint Motion.  Copies 
of the Court's Order and the Joint Motion were been placed in 
the claims file.

In order to comply with the instructions of the Joint Motion, 
the case was remanded for additional development in October 
2005.  The development requested therein, and in the October 
2004 Board remand, has been substantially accomplished, and 
this case is now ready for appellate review. 


FINDINGS OF FACT

1.  Right median nerve impairment is not more than moderate 
for the period prior to January 24, 2006. 

2.  The January 24, 2006, VA neurological examination 
demonstrated findings consistent with complete paralysis of 
the median nerve. 

3.  Service connected residuals of shell fragment wound in 
the right forearm, with injury to Muscle Group VII, are 
productive of not more than moderate impairment. 

4.  The veteran's service-connected residuals of a left calf 
injury, with injury to Muscle Group XI, are productive of not 
more than moderate impairment.

5.  The residual scar of the left calf is not poorly 
nourished or unstable and does not result in any functional 
impairment; the most recent VA skin examination showed this 
scarring to be nontender. 

6.  Service connected residuals of a shell fragment wound to 
the right heel, with injury to Muscle Group X, results in no 
more than moderate impairment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for median nerve impairment prior to January 24, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. §4.124a, Diagnostic Code 8515 (2006).

2.  The criteria for a 70 percent rating, but no more, for 
median nerve impairment from January 24, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2006).
 
3.  The criteria for a disability rating in excess of 10 
percent for the residuals of a right forearm injury have not 
been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5307 (2006).

4.  The criteria for a disability rating in excess of 10 
percent for the residuals of a left calf injury have not been 
met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.73, DC 5311 
(2006).    

5.  The criteria for an initial rating in excess of 10 
percent for a residual scar of the left calf have not been 
met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).    
 
6.  The criteria for an initial rating in excess of 10 
percent for the residuals of an injury to the right heel are 
not met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5310 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  VA must also notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by multiple letters, beginning in August 
2001 and most recently in January 2005.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. Sept. 22, 2006).  The 
RO informed the veteran to submit any pertinent evidence in 
his possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that the veteran was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.  

In light of the Board's denial of the veteran's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, and because the 
record reflects that the veteran was informed of the VCAA by 
an August 2001 letter issued prior to the August 2002 rating 
decision that gave rise to the appeal, it is not prejudicial 
to the veteran for the Board to proceed to finally decide the 
issues adjudicated below.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

II.  Factual Background

During the veteran's Word War II service in Italy in December 
1943, he was wounded by an enemy grenade.  The veteran was 
awarded the Purple Heart for these wounds, which were 
sustained in the lateral aspect of the mid third of the left 
leg and the lower third of the right forearm.  The wounds 
were initially described upon hospital admission in December 
1943 as being "superficial" and "moderately severe."  Upon 
transfer from the evacuation hospital in January 1944, the 
severity of the left leg and right arm wounds were described 
as "moderately severe" and "mild" respectively.  The 
report from the October 1945 separation examination 
demonstrated a two inch scar on the lateral side of the right 
leg; a one half inch scar on the back of the right thigh, a 
one half inch scar on the back of the left forearm, and a one 
half inch scar of the left heel.  

In an apparent reference to the description on the separation 
examination, the veteran reported at the December 2005 VA 
examination that the places of the 


shrapnel wounds had been "reversed."  From a review of the 
contemporaneous service medical records following the 
December 1943 injuries, and later VA examination reports to 
be described below, it is clear that scarring of the 
"right" leg and "left" arm was transposed on the reports 
from the separation examination, as the shell fragment wounds 
at issue actually occurred in the left leg and right arm.  As 
the post-service clinical records also reveal that the 
veteran is right-handed, the service-connected injury is to 
his dominant arm, which is relevant to the rating of 
disability in the right arm.   

After service, the first pertinent evidence is contained in a 
May 1959 VA examination.  At that time, it was noted that 
while the veteran was in the military, he had sustained 
gunshot wounds to his right arm and left leg.  Upon physical 
examination, it was reported that there was an irregular 
superficial wound scar on the lateral border of the veteran's 
right forearm.  The scar was 1 by 1.5 centimeters (cm.) in 
size.  The ulna showed a small raised area beneath the scar.  
There was minimal involvement of the soft tissues and minimal 
residual.  On the lateral surface of the veteran's left leg, 
7.5 cm. below the upper edge of the tibia, there was an oval 
wound scar which measured 7 by 4.5 cm.  The scar was covered 
with thin epithelial tissue, with the whole thickness of the 
skin and subcutaneous tissue "being absent [sic]."  The 
epithelial tissue was slightly adherent to the underlying 
muscles at the central portion, but was noted as minimal.  
There appeared to be no damage to the underlying structures.  
The pertinent diagnoses were minimal residuals of a gunshot 
wound to the right forearm, and minimal residuals of a 
gunshot wound to the left leg, below the knee.

By a June 1949 rating action, service connection for 
residuals of a gunshot wound to the right arm, and 
entitlement to service connection for the residuals of a 
gunshot wound to the left leg was granted, and a 10 percent 
disability rating was assigned under Diagnostic Code 5307, 
effective from March 7, 1949, for the veteran's service-
connected right arm disability, and a 10 percent disability 
rating was assigned under Diagnostic Code 5311, effective 
from March 7, 1949, for the veteran's service-connected left 
leg disability.  These ratings have been continued until the 
present time.    

Another VA examination was conducted in March 2000.  At that 
time, the veteran stated that following his gunshot wound to 
the right arm, he developed numbness in his index and middle 
right fingers.  The veteran also indicated that following his 
gunshot wound to the left leg, he developed pain in his left 
leg.  He noted that he had pain in his left leg with walking.  
Upon physical examination in March 2000, it was reported that 
the veteran had mild muscle loss, about 3 by 2 cm., in the 
area of the right forearm, in the area of "flexor 
retinaculum and flexor digitorum, superficial, and 
sensitivity in [that] area [was] decreased."  There was 
numbness in the right index and middle fingers.  The 
examining physician noted that there was a possibility of 
right radial nerve damage.  In regard to the veteran's left 
leg below the knee, the veteran had an area of 4 by 3 cm. and 
1 millimeter (mm.) deep, mild muscle loss in the area of 
peroneus longus.  Sensitivity in that area was also 
decreased.  There was an entry of shrapnel in the area of the 
right forearm, with approximately 1 cm. was removed, with 
mild loss of tissue.  There were no adhesions, and there was 
no tendon damage.  According to the examiner, there was 
possible damage of the veteran's right radial nerve.  The 
veteran's muscle strength was decreased in his right forearm, 
but there was no muscle herniation.  In regard to diagnoses, 
the examiner stated that the veteran had mild muscle loss and 
some functional impairment after muscle injury in the right 
forearm, flexor digitorum, and in the lower left knee, 
peroneus longus.

VA Medical Center (VAMC) outpatient treatment records show 
that in May 2000, the veteran underwent follow-up treatment 
for his service-connected right arm and left leg 
disabilities.  At that time, the veteran stated that over the 
last 30 years, he had increasing problems with numbness in 
the right second and third fingers.  He indicated that his 
hand was weak and that occasionally he was unable to hold a 
coffee cup.  According to the veteran, he had burned his 
fingers a few months prior with a hot coffee cup that he did 
not realize was hot.  The veteran also noted that he had pain 
in the left lateral calf, which prevented him from fully 
exercising.  He reported that walking aggravated his left leg 
pain.

Upon physical examination, the veteran had a full range of 
motion of all extremities, and he had a normal gait.  
Neurological examination revealed that the 


veteran's cranial nerves, II-XII, were intact.  Muscle 
stretch reflex was 2+.  Skin examination showed evidence of a 
3 by 4 cm. defect in the left lateral calf which appeared 
well-healed, but did show some scarring.  The veteran also 
showed evidence of a 3 cm. laceration of the right volar 
wrist, and he showed evidence for thenar eminence atrophy.  
The pertinent diagnosis was probable right sided carpal 
tunnel syndrome.

VAMC outpatient treatment records further reflect that in 
June 2000, the veteran had x-rays taken of his right forearm, 
and his left tibia and fibula.  The x-ray of the veteran's 
right forearm was interpreted as showing a light deformity of 
the distal radius and ulna, which possibly represented an old 
fracture.  There was a prominent scaphoid-lunate distance, 
and there was an olecranon spur as well.  Two foreign bodies 
were identified, one of which appeared to be metallic, 
measuring 4 by 6 mm., located ventral to the radius and ulna 
in the mid forearm in the soft tissues.  The impression was 
of degenerative-type changes involving the wrist and the 
elbow, and foreign body or bodies in the mid forearm.  It was 
also noted that the scaphoid-lunate distance was prominent 
which possibly reflected dissociation.  The x-ray of the 
veteran's left tibia and fibula was interpreted as showing 
some degenerative changes in the knee, principally in the 
patellofemoral joint.  There were also some mild degenerative 
changes in the tibiotalar joint.  No acute bony process was 
identified.  The records further show that in August 2001, 
the veteran was diagnosed with right median nerve paralysis 
secondary to trauma, with the nerve being cut by shrapnel.

In September 2001, the veteran underwent another VA 
examination.  At that time, he stated that he had chronic 
pain in his right forearm and left leg.  The veteran also 
indicated that since his gunshot injury of the right forearm, 
he had numbness in his right middle and index fingers, and 
right thumb.  The examiner noted that the muscles involved 
included the veteran's extensor muscles of the forearm, as 
well as the gastrocnemius muscle in the veteran's leg, as 
well as the flexor tendons in his foot.  The examiner 
reported that according to the veteran, the muscle pain in 
his right forearm and left leg would wake him up in the 
middle of the night, and he 


would have to take anti-inflammatories or pain medication.  
The veteran noted that walking long distances aggravated his 
left leg pain, and he stated that lifting more than five or 
ten pounds with his right hand caused pain in his right hand.  
He indicated that because of the numbness in his right index 
and middle fingers, and right thumb, he found it difficult to 
do anything such as buttoning a shirt, tying a lace, or 
holding a cup, which sometimes slipped through his hand.

Upon physical examination in September 2001, there was an 
entry wound and an exit wound in the veteran's right forearm, 
which was present at the distal third on the ulnar aspect of 
the veteran's right forearm, approximately a quarter inch in 
size.  On the radial aspect of the distal third of the 
veteran's forearm, the exit wound was present.  Tenderness 
was present on the outer aspect of the veteran's ulnar region 
on palpation.  A scar was present, which was about 3.5 by 3 
inches in his left leg where he had injury to his leg.  
Tenderness was present on the lower and outer aspect of the 
scar, which would wake him up in the middle of the night.  
According to the examiner, the specific muscle groups that 
were penetrated in the veteran's right forearm were the 
extensor muscles in the forearm, and in "the gastrocnemius 
muscle and the flexor muscles of the dorsum of the foot."  
There were no adhesions present.  There was no tendon damage, 
and the range of motion of the toes was preserved, as well as 
the fingers.  There was no bone damage to the leg, but in the 
forearm, there was injury followed by a fracture to the bone, 
which had healed completely.  There was also nerve damage to 
the median nerve "resulting in index, middle, and thumb 
fingers involved."  The grip was good in the right hand, and 
flexion and extension of the elbows was preserved.  It was 
noted that the muscle groups could move the joint through 
normal range of motion with sufficient comfort, endurance, 
and strength, and joint function was not affected.  An x-ray 
taken of the right forearm in June 2000 which showed foreign 
bodies in the mid forearm.  According to the examiner, the 
veteran also had an electromyograph (EMG) which showed right 
carpal tunnel syndrome associated with an old median nerve 
injury.  The diagnoses were shrapnel injury to the right 
forearm, with retained foreign bodies in the forearm 
associated with pain; carpal tunnel syndrome with 


median nerve injury related to the shrapnel wound injury; and 
history of injury to the "right" leg, lacerated injury to 
the "right" leg involving the gastrocnemius muscle with 
associated pain, which was present all of the time and was 
exacerbated by general activity.

In an August 2002 rating action, service connection was 
granted for entitlement to service connection for median 
nerve impairment, as secondary to the service-connected right 
forearm disability, and entitlement to service connection for 
a residual scar from the service-connected left calf injury.  
At that time, a 30 percent disability rating was assigned 
under Diagnostic Code 8515, effective from February 15, 2000, 
for the veteran's service-connected right median nerve 
impairment, and a 10 percent disability rating was assigned 
under Diagnostic Code 7804, effective from July 17, 2001, for 
the veteran's service-connected residual scar of the left 
calf.

VAMC outpatient treatment records show that in February 2003, 
the veteran was diagnosed with chronic right median nerve 
damage, with right-sided carpal tunnel syndrome.

Private medical records show that in June 2003, the veteran 
was treated after complaining of pain in his left leg.  Upon 
physical examination of the veteran's lower extremity, 
dorsalis pedis pulse was 2+, bilateral, and posterior tibia 
pulse was 2+, bilateral.  There was no edema.  Upon 
neurological examination, the veteran's cranial nerves were 
normal, bilaterally.  In addition, motor, bulk and contour, 
and tone of the veteran's muscles were all normal.  The 
veteran had 5/5 normal muscle strength, he had full range of 
motion in all joints, and his joints and muscles were normal.  
In regard to an assessment, it was noted that the veteran had 
peripheral neuropathy, unspecified idiopathic.  It was 
further reported that the veteran was given medication for 
his left leg pain.

A private medical report dated in October 2003 shows the 
veteran had normal posture, and his gait was normal.  Upon 
neurological examination, it was reported that the veteran 
had numbness in his right hand involving his thumb and first 
two 


fingers.  It was also indicated that the veteran had 5/5 
normal muscle strength of all muscles, and that he had full 
range of motion in all joints.  It was further noted that the 
veteran had normal joints and muscles.  The assessment was of 
peripheral neuropathy, unspecified idiopathic.

Another VA examination was conducted in March 2004.  At that 
time, the examiner stated that the veteran's main complaint 
was shrapnel fragment injury of the left lower leg and the 
right forearm.  The examiner indicated that one of the 
shrapnel fragments was still in the veteran's right forearm, 
and that according to the veteran, he currently had numbness 
in his right first, second, and third fingers.  The veteran 
stated that he had flare-ups of pain in the right forearm 
when he was lifting and during repetitive movement of the 
fingers.  The examiner noted that the veteran was also 
complaining of easy fatigability in the muscles of the left 
lower leg, especially when he walked long distances and when 
he was going up and down stairs.  According to the veteran, 
he took Tylenol for his pain.

Upon physical examination in March 2004, there was a well-
healed scar on the medial ulnar side of the right distal 
forearm.  There was no exit scar from the fragment.  The 
veteran had pain over the flexor muscle of the right forearm.  
There was no muscle defect.  The injury of the muscle was 
healed completely.  The examiner noted that because of the 
shrapnel fragment injury "of part of the medialis nerve," 
the veteran was complaining of numbness of the first, second, 
and third fingers of the right hand.

Upon neurological examination in March 2004, pin prick test 
revealed numbness of the skin of the first, second, and third 
fingers.  The veteran had full range of motion in all fingers 
of the right hand.  With regard to the veteran's left lower 
leg, there was a well-healed large scar from shrapnel 
fragments and from surgery of the left upper and lower leg.  
The injury was of the lateral part of the gastrocnemius 
muscle and part of the fibular muscles of the left leg.  
There was no muscle defect, and there was no discharge.  The 
wound was healed completely.  The veteran had full range of 
motion in the neighboring joints of the shrapnel fragment 
injury.  The 


veteran complained of numbness of the fourth and fifth toes 
of the left foot.  On examination, pin prick test revealed 
numbness of the skin of the fourth and fifth toes, which was 
probably related to injury of the superficial cutaneous 
fibular nerve of the toes.  The examiner stated that an x-ray 
of the veteran's right forearm showed that there was a "4 by 
6" metallic foreign body of the right forearm medial part.  
An x-ray of the veteran's left lower leg revealed no shrapnel 
fragment in the muscles.  In regard to diagnoses, the 
examiner stated that the veteran had a shrapnel fragment 
wound of the right forearm, with muscle injuries.  The 
examiner further indicated that there was a foreign body from 
shrapnel fragment in the veteran's right forearm, and that 
traumatic mononeuritis of the right medialis nerve caused 
numbness of the first, second, and third fingers.  According 
to the examiner, the veteran also had a shrapnel fragment 
wound of the left upper and lower leg, with muscle injury, 
that had been removed from that part after surgery treatment 
and debridement of the wound.

In June 2004, a hearing was conducted before the Board.  At 
that time, the veteran testified that due to his service-
connected right forearm disability, he had numbness in his 
right index and middle fingers, and right thumb.  The veteran 
also stated that he had chronic pain in his right forearm and 
left leg.  He noted that walking aggravated his left leg 
pain.  According to the veteran, the scar on his left calf 
was also painful.

At VA examinations in February 2005, the veteran described 
having pain in the heel that flared up with prolonged 
standing and walking.  He also described having pain in the 
right ankle recently.  He did not describe limitation of 
motion, and stated that he did not have incapacitating 
episodes for the previous 12 months.  He stated that his 
daily activities were not affected by his heel, but that his 
ability to walk long distances was affected by pain.  Upon 
physical examination, there was a normal arch and a small 
scar on the right dorsal heel.  Mild pain was noted on 
palpation below the Achilles tendon.  There was no redness or 
infection or any pain over the metatarsophalangeal joint.  
There was a full range of motion in all joints of the foot; a 
normal dorsalis pedis pulse; and good alignment of the right 
Achilles tendon 


during weight bearing and non weight bearing.  Gait was 
normal, but it was noted that during repetitive motion such 
as walking, the veteran had increased pain in the right heel 
and "easy fatigability and lack of endurance."  X-rays 
revealed calcaneal spurs.  

At a December 2005 VA examination, the veteran complained of 
occasional pain in the muscles over the left lower leg and 
scar; numbness affecting fingers in his right hand; and pain 
in the right dorsal heel.  The veteran did not complain about 
any impairment of gait, nor was such impairment shown, and 
the veteran did not complain about any pain or limitation of 
motion in the right elbow or wrist.  No complaints of pain in 
the right ankle were expressed and there was a full range of 
motion in the right ankle.  There were also no complaints of 
osteomyelitis or of any infection, redness or discharge in 
the area of his shell fragment wounds.  He also stated that 
his daily activities, such as walking and dressing, were not 
affected by his shell fragment wounds.  The veteran did 
describe a history of burning in his right fingers when 
handling hot beverages due to numbness.  He described no 
incapacitating episodes or hospital admissions related to his 
shell fragment wounds.  It was noted that there was still a 
foreign body in the muscles the right forearm.  The veteran 
stated that Tylenol for occasional pain resulted in 
improvement.   

Upon physical examination in December 2005, a 3 mm. by 1 mm. 
scar from an entry wound in the ulnar aspect of the right arm 
was observed.  The scar was whitish and non-tender with no 
functional impairment resulting from the scar.  No exit scar 
was observed, but another 10 cm. by 1 mm. scar, said by the 
examiner to be from surgical revision of the medianus nerve 
and an unsuccessful attempt to remover shrapnel, was observed 
in the mid volar region of the right forearm, which clarified 
a reference to an "exit wound" in the right arm in medical 
evidence previously of record.  The surgical scar in the 
right forearm was also described as whitish, non-tender and 
to not result in any functional impairment.  The foreign body 
was observed to still be in the muscles of the right forearm.  

The examiner sated that the affected muscles in the right 
forearm were the extensors, which had "healed completely," 
with no complaints of pain or limitation 


of functioning.  In describing the history of the injury, the 
examiner stated that the shrapnel fragment stopped after an 
injury to the medianus nerve in the flexor digitorum 
superficialis, and that there was no current functional 
impairment associated with this muscle injury.  The 
impairment was said to be mainly from the injury of the 
medianus nerve.  A full range of motion was demonstrated in 
the right wrist and elbow, and the examiner stated again that 
the muscle injury had "healed completely," with no current 
functional impairment.  

Additional findings pertinent to the right forearm included 
easy fatiguability and a lack of endurance with repetitive 
motion in the right wrist; numbness of the palmar skin of the 
right thumb and first and second palmar fingers, described as 
the "nervous medianus" distribution; and normal opposition 
of the right thumb to the rest of the fingers.  The veteran 
was able to pick up objects between the thumb and fingers, 
although he complained of pain and swelling of the second and 
third proximal interphalangeal joints of the second and third 
fingers, with resulting mild limitation of flexion of these 
fingers.  The tip of the fingers were said to stay about 1 
cm. from the palm.  

The December 2005 VA physical examinations findings with 
respect to the right heel, included a 2 mm. x .5 mm scar 
below the insertion of the right Achilles tendon.  The scar 
was whitish, barely visible, and nontender.  The shrapnel 
fragment was said to have been removed and the examiner 
stated there was no functional impairment resulting from the 
right heel scarring.  No injury to the muscles of the right 
heel was observed and there was no gait impairment observed 
in the right heel.  The arch was normal and there was no pain 
on palpation over the plantar portion of the right foot.  
There was a full range of motion in the all the 
metatarsophalangeal joints of the right foot and a full range 
of ankle motion.  There was a normal dorsalis pedis artery 
pulse and good alignment of the right Achilles tendon during 
weight bearing and non weight bearing.  The veteran's gait 
was normal and he had a normal stance phase with walking.  
Repetitive motion of the right foot did not produce pain.  
There was some easy fatiguability, but no pain or loss of 
motion.  

Findings in the left lower leg obtained at the December 2005 
VA examination were a 10 cm x 3.5 cm scar in the 
anterolateral region that was whitish and nontender on 
palpation.  No exit wound from the shrapnel fragment was 
observed and it was noted that the shrapnel fragments were 
removed in a military hospital.  The veteran described 
occasional pain, mainly during repetitive motion such as with 
walking.  The pain was located principally below the scar in 
the muscles.  There was no functional impairment from the 
left lower leg scarring.  The examiner, after referring to 
the medical record describing other scarring in the thigh, 
said there was currently no other scarring in the left lower 
leg than that described above.  The examiner stated that the 
injury in the leg was to the fibular muscles, including the 
extensor fibularis longus and gastrocnemius, mainly 
laterally.  There were no vessel or nerve injuries or muscle 
defects.  There was no discharge from the shrapnel wound in 
the left calf, and this wound was said to have "healed 
completely."  The veteran complained about occasional pain 
in the muscles below the scar with walking.  There was a full 
range of motion in the neighboring joints.  The veteran 
complained about having only mild numbness of the skin of the 
fourth and fifth toes, said by the examiner to be descriptive 
of a superficial cutaneous nerve injury caused by the shell 
fragment.  The examiner noted that the muscle injury had 
healed completely.

A January 2006 VA neurological examination demonstrated the 
injury to the right forearm showed no deviation to the ulnar 
side but the right index and middle fingers were more 
extended than normal.  There was minimal atrophy of the 
muscles of the thenar eminence.  The veteran did not have ape 
hand but pronation was incomplete.  Also noted was absence of 
flexion of the index finger and feeble extension of the 
middle finger.  The veteran was unable to make a fist due to 
the inability of the veteran to close the first and second 
fingers, and there was perpetual extension of the index and 
middle fingers.  He could flex the distal phalanx of the 
thumb but there was defective opposition and abduction of the 
thumb.  Flexion of the wrist was observed to be weakened and 
grip strength was decreased to 3/5 due to an inability to 
close the first two fingers.  The examiner noted that the 
veteran's pain was in the median distribution and that there 
was also a radial component to the 


pain.  The examiner stated that the definition of carpal 
tunnel syndrome was "simply median neuropathy at the 
wrist," and as such, "if taken literally," the service-
connected disability did include carpal tunnel syndrome.  The 
examiner also noted that the veteran's injury to the fibular 
area had led to a superficial tibial nerve cutaneous injury.  

III.  Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when a claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability, the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. 
App. at 58.  

A.  Median Nerve Impairment

The veteran's major hand is his right hand.  The veteran's 
service-connected median nerve impairment is rated as 30 
percent disabling which contemplates incomplete, moderate 
paralysis of the moderate nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  The term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function 


substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; and where there is complete paralysis of 
the median nerve with the major hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 70 percent 
evaluation is the maximum schedular evaluation assignable 
under the provisions of Diagnostic Code 8515. 

The disability picture presented from the findings from the 
January 2006 VA examination more nearly approximate the 
criteria for a 70 percent rating under the provisions of 
Diagnostic Code 8515.  Such findings included the index and 
middle fingers being extended more than normally; incomplete 
pronation; absence of flexion of the index finger and feeble 
extension of the middle finger; the inability to make a fist; 
defective opposition and abduction of the thumb and weakened 
wrist flexion.  Accordingly, the Board finds that the 
criteria for a 70 percent rating for the veteran's median 
nerve injury effective from the date of the January 24, 2006 
examination, are met.  

In this case, service connection was granted and originally 
assigned a 30 percent evaluation for median nerve impairment 
as of the date of receipt of claim, i.e., February 15, 2000.  
See 38 C.F.R. § 3.400 (2006).  As for entitlement to a rating 
in excess of 30 percent subsequent to February 15, 2000 and 
prior to January 24, 2006, although the medical evidence of 
record demonstrated numbness in the right index and middle 
fingers, and in the right thumb, on examinations dated prior 
to January 


24, 2006, there was no objective evidence prior to January 
24, 2006, of any atrophy, limitation of the use of the 
fingers or hand, or impairment of the wrist due to the 
veteran's median nerve impairment.  In this regard, the 
September 2001 VA examination showed good grip strength in 
the right hand, and the range of motion of his fingers was 
preserved.  In addition, a private medical report, dated in 
October 2003, showed that the veteran had 5/5 normal muscle 
strength of all muscles, and that he had full range of motion 
in all joints.  It was further noted that the veteran had 
normal joints and muscles.  Moreover, in the veteran's March 
2004 VA examination, the veteran had full range of motion in 
all fingers of the right hand.

In light of the above, the Board finds that there is no 
evidence of record of any more than moderate incomplete 
paralysis prior to January 24, 2006.  The veteran's 
complaints of pain and numbness were contemplated by the 30 
percent rating.  Therefore, the Board concludes that a rating 
in excess of 30 percent for median nerve impairment is not 
warranted prior to January 24, 2006.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent prior to January 24, 2006, the doctrine is not for 
application with respect to this aspect of the appeal.  

B.  Residuals of a Right Forearm Injury, Left Calf Injury and 
Right Heel Injury

As noted above, a 10 percent rating has been assigned under 
Diagnostic Code 5307 for service-connected residuals of a 
right forearm injury.  This rating contemplates an injury to 
Muscle Group VII that refers to injury involving flexion of 
the wrist and fingers, and includes muscles arising from the 
internal condyle of the humerus, flexors of the carpus and 
long flexors of the fingers and thumb, and pronator.  Under 
Diagnostic Code 5307, a 10 percent disability rating is 
applicable for moderate muscle injury to the dominant limb.  
38 C.F.R. § 4.73, DC 5307.  The next higher evaluation of 30 
percent requires moderately severe disability to the dominant 
limb.  Id.

Additionally, a 10 percent rating is currently assigned under 
Diagnostic Code 5311 for service-connected residuals of a 
left calf injury.  The criteria under 38 C.F.R. § 4.73, 
Diagnostic Code 5311 provide evaluations for disability of 
Muscle Group XI, the posterior and later crural muscles and 
muscles of the calf which include (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The functions of these muscles are propulsion and 
plantar flexion of the foot (1); stabilization of the arch 
(2, 3); flexion of the toes (4, 5); and flexion of the knee 
(6).  This diagnostic code provides a no percent rating for 
slight muscle injury, a 10 percent rating for moderate muscle 
injury, a 20 percent rating for moderately severe muscle 
injury, and a 30 percent rating for severe muscle injury.  38 
C.F.R. § 4.73, Diagnostic Code 5311.

A 10 percent disability rating is also in effect for service 
connected disability resulting from shell fragment wound 
residuals affecting the right heel under 38 C.F.R. § 4.73, DC 
5310.  This diagnostic code provides criteria for evaluating 
a disability in Muscle Group X, which affects the movements 
of forefoot and toes, and the propulsion thrust in walking.  
Intrinsic muscles of the foot include the plantar muscles, 
flexor digitorum brevis; abductor hallucis; abductor digiti 
minimi; quadratus plantea; lumbricales; flexor hallucis 
brevis; adductor hallucis; flexor digiti minimi brevis; and 
the dorsal and plantar interossei.  Other important plantar 
structures include the plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and long flexors of great and little toes.  
A noncompensable evaluation is assigned for slight 
disability, a 10 percent evaluation is assigned for moderate 
disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5310.  
 
Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-


through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

A moderate disability of muscles anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; service department 
record or other evidence of in-service treatment for the 
wound with a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; and entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, with a record of consistent complaint 
of cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements; and entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, with indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, and tests of strength and endurance 
compared with sound side that demonstrate positive evidence 
of impairment.

Applying the above criteria to the facts of this case, the 
Board notes initially that an increased rating for the 
residuals of a right forearm injury is not warranted under 


Diagnostic Code 5307.  Moreover, the Board also concludes 
that an increased rating for the residuals of a left calf 
injury is not warranted under Diagnostic Code 5311.  In this 
regard, in the veteran's March 2000 VA examination, it was 
noted that the veteran had mild muscle loss in the area of 
the right forearm, and that the veteran's muscle strength was 
decreased in his right forearm.  In addition, it was also 
reported that in regard to the veteran's left leg below the 
knee, the veteran had an area of 4 by 3 cm. and 1 mm. deep, 
of mild muscle loss in the area of peroneus longus.  In 
regard to a diagnosis, the examiner stated that the veteran 
had mild muscle loss and some functional impairment after 
muscle injury in the right forearm, flexor digitorum, and in 
the lower left knee, peroneus longus.  However, in the 
veteran's September 2001 VA examination, range of motion of 
the toes was preserved.  The private medical records show 
that in an October 2003 physical examination, it was noted 
that motor, bulk and contour, and tone of the veteran's 
muscles were all normal.  Moreover, the veteran had 5/5 
normal muscle strength, he had full range of motion in all 
joints, and his joints and muscles were normal.

In the veteran's March 2004 VA examination, although the 
veteran had pain over the flexor muscle of the right forearm, 
there was no muscle defect and the injury of the muscle was 
healed completely.  Moreover, in regard to the veteran's left 
lower leg, it was reported that the injury was of the lateral 
part of the gastrocnemius muscle and part of the fibular 
muscles of the left leg, and that there was no muscle defect 
and that the wound was healed completely.  Furthermore, the 
veteran had full range of motion in the neighboring joints of 
the shrapnel fragment injury.  The injury to the muscles of 
the right forearm and left leg were said to have healed 
completely with no current functional impairment at the 
December 2005 VA examination. 

As previously stated, a moderately severe disability of 
muscles requires indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  In this regard, the 
veteran's current right forearm disability, when considered 
in light of all the criteria which may be used to evaluate 
muscle disability, is more consistent with the criteria for a 
moderate 


disability than with the criteria for a moderately severe 
disability, under the criteria for rating muscle injuries.  
As such, based on the lack of objective findings of a 
moderately severe muscle injury of the right forearm, the 
Board finds that the criteria for an evaluation in excess of 
10 percent have not been met.  The functional impairment 
ascribed to the right hand at the January 2006 VA examination 
is contemplated by the 70 percent rating granted under 
Diagnostic Code 8515, and that assigning increased 
compensation for the same loss of functioning the right hand 
(grip strength, wrist motion, finger motion etc.) under 
Diagnostic Code 5307 would be tantamount to "pyramiding" or 
compensating the veteran twice for the same symptomatology.  
38 C.F.R. § 4.14; see also 38 C.F.R. §  4.55(a) (a muscle 
injury rating will not be combined with a peripheral nerve 
rating paralysis rating of the same body part, unless the 
injuries affect entirely different functions.); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).   
 
As for the veteran's left calf disability, when considered in 
light of all the criteria which may be used to evaluate 
muscle disability, the criteria for a moderately severe 
disability, under the criteria for rating muscle injuries, 
are not met.  As such, based on the lack of objective 
findings of a moderately severe muscle injury of the left 
calf, the Board finds that the criteria for an evaluation in 
excess of 10 percent have not been met.  In this regard, the 
reports from the December 2005 VA examination, which 
demonstrated that the muscle injury to the left lower leg had 
"healed completely."  

Turing to the right heel, considered in light of all the 
criteria which may be used to evaluate muscle disability, the 
criteria for a moderately severe disability are also not met.  
As support for this determination, the February 2005 VA 
examinations of the feet which revealed a normal gait, a full 
range of motion, and a normal dorsalis pedal pulse.  Similar 
findings were demonstrated at the December 2005 VA 
examination, which resulted in the examiner concluding that 
there was no residuals of a muscle injury affecting the right 
heel and that the wound to the right heel had "healed 
completely."  At no time during the appeal period, has a 
moderately severe disability been shown.  Thus, a rating in 
excess of 10 percent for the service 


connected right heel disability is not warranted for any 
portion of the time period in question.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In reaching the above decisions, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claims for increased ratings 
for the service-connected right forearm, left calf, and right 
heel disabilities, this doctrine is not for application.  
Gilbert, 1 Vet. App. at 49 (1990).

C  Residual Scarring of the Left Calf 

The RO has assigned a 10 percent disability rating under 
Diagnostic Code 7804 for the veteran's service-connected 
residual scar of the left calf.  During the pendency of this 
appeal, VA revised the criteria for diagnosing and evaluating 
the skin, effective August 30, 2002.  See 67 Fed. Reg. 49596 
(July 31, 2002).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations 
in the May 2003 Statement of the Case.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions both prior to and beginning on August 
30, 2002 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria of Diagnostic Code 7804, a 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective 


demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  In addition, under the former criteria of Diagnostic 
Code 7803, a 10 percent evaluation was warranted for scars 
that were poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2002).  The 10 percent 
evaluations were the highest evaluations available under the 
above rating codes.

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  The 10 percent evaluations are 
the highest evaluations available under the above rating 
codes.

The Board also notes that effective August 30, 2002, scars, 
other than head, face, or neck scars, that are deep or cause 
limited motion are rated under DC 7801.  Where there is 
evidence of such a scar area or areas exceeding 6 square 
inches (39 sq. cm.), a 10 percent evaluation will be 
assigned.  A 20 percent evaluation is warranted where there 
is evidence of a scar area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30 percent evaluation is warranted 
where there is evidence of a scar area or areas exceeding 72 
square inches (465 sq. cm.).  A 40 percent evaluation for 
area or areas exceeding 144 square inches (929 sq. cm.) is 
assignable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 (2006).  38 C.F.R. § 
4.118, Diagnostic Code 7802, Note (1) (2006).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2).  Superficial scars 
(not associated with underlying soft tissue damage) other 
than on the head, face, or neck, that do not cause limited 
motion may 


be assigned a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).

In the veteran's case, the RO has assigned the maximum 10 
percent evaluation for the service-connected residual scar of 
the left calf pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the highest rating available for a scar under 
that diagnostic code under both the old and new criteria.  
Thus, given the disability evaluation assigned the veteran's 
service-connected scar, an increased rating under Diagnostic 
Code 7804 cannot be awarded because the maximum award 
possible under both the old and new criteria for that code is 
currently assigned.

Next, the Board notes that in the veteran's September 2001 VA 
examination, it was noted that a scar was present which was 
about 3.5 by 3 inches in the veteran's left leg where he had 
injury to his leg.  Tenderness was present on the lower and 
outer aspect of the scar.  In addition, in the veteran's 
March 2004 VA examination, it was noted that the veteran had 
a well-healed large scar from shrapnel fragments.  More 
recently the December 2005 VA examination described the 
scarring in the left calf as whitish and nontender, with the 
examiner concluding that his scarring did not result in any 
functional impairment.  

In light of the above, the Board finds that there is no 
evidence that the veteran's service-connected scar is poorly 
nourished with repeated ulceration, or that it is an unstable 
scar.  Consequently, a rating under either the old or the new 
criteria for codified at Diagnostic Code 7803 is not 
warranted.  In addition, given that there is no evidence that 
the veteran's service-connected scar exceeds 77 square 
centimeters (the scarring in the left leg was most recently 
measured as being 35 square cm in size) which is required for 
a 20 percent rating under the new Diagnostic Code 7801, a 
rating in excess of 10 percent under Diagnostic Code 7801 is 
not warranted.  Moreover, a compensable rating is not 
warranted under the new criteria for Diagnostic Code 7802 
because there is no indication that the veteran's scar is of 
an area or areas of 929 square centimeters or greater.  
Accordingly, a rating higher than 10 percent is not warranted 
at any point during the pendency of this appeal for the 


veteran's service-connected residual scar of the left calf.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an evaluation higher than 10 percent.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for a higher evaluation for a residual scar of the 
left calf must be denied.

D.  Extraschedular

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned by 
this decision are provided for certain manifestations of the 
veteran's service-connected disabilities, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
his service connected disorders, and his service-connected 
disabilities have not shown functional limitation beyond that 
contemplated by the ratings assigned for the disabilities 
addressed in this decision.  Accordingly, the RO's decision 
not to refer this issue for consideration was correct.

ORDER

An initial evaluation in excess of 30 percent for right 
median nerve impairment prior to January 24, 2006 is denied. 

A 70 percent rating for right median nerve impairment from 
January 24, 2006, is granted. 

A rating in excess of 10 percent for residuals of a right 
forearm injury is denied. 

A rating in excess of 10 percent for residuals of a left calf 
injury is denied. 

An initial evaluation in excess of 10 percent for a residual 
scar of the left calf is denied. 

An initial evaluation in excess of 10 percent for the 
residuals of an injury to the right heel is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


